DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
(A)         On page 14 of the Remarks, applicant asserts “Humayun fails to disclose, teach, suggest at least where in the detecting is provided with higher sensitivity and/or with higher speed than the classifying” and “classifying is configured with higher specificity than the detecting such that the false positives are rejected, while the true positives are kept in the classifying. The non-final Office Action (page 10) refers to col. 2, lines 33-39 for supporting the rejection of the detecting portion above. However, that section appears to be referring to previous work, not the detect/classify implementation described in the other sections”.
Response:	Examiner respectfully disagrees for the following reasons. Examiner notes that “"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).” MPEP § 2123. Furthermore, the basis for rejecting of claim 13 (Office Action, p10, last par.), wherein the limitations are now incorporated into independent claims, is to provide a historical background of mitosis detection/classification and as well as the article’s proposed improvement and results as depicted from Table 1. Thus argument A is found not persuasive.
 
Response: 	Examiner respectfully disagrees for the following reasons.
With respect to the assertion stating “there is simply no disclosure that the detector determined true positive is maintained at the classifier. Indeed, the cited sections and Table appear to describe varied results in the true positive results, which rather implies that despite ground truth true positive at the detector that result may change at the classifier”. Examiner notes even though the Humayun reference has explicitly provides the table with the comparison of all different classification methods with the ground truth; on page 3, col.1-2 of Humayun, sufficient disclosure is clearly provided stating that two main stages are involved to detect candidate mitosis as shown in Fig.1 and we proposed three different methods for classification of candidates that have been detected in candidate detection stage. The classifier have been used to put the candidate patch either in the mitosis class or in the non-mitosis class (i.e. false positive or true positive) emphases added. The classification implies known ground truth such that detected 

Drawings/Specification
In view of the Applicants amendments/arguments, the objections under drawings and specifications are withdrawn. 

Claim Rejections - 35 USC § 112
In view of the Applicants amendments/arguments, the rejections under 35 U.S.C §112(b) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
              The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claim(s) 1, 4, 6, and 10 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated  by Humayun et al. (Automated mitosis detection using, SIFT features and HMAX biologically inspired approach NPL document attached herewith) (IDS submitted on 10/21/2019 Cite number 2). 

Regarding claim 1, Humayun discloses (Abstract, implied in the MITOSIS dataset) a medical image detection device, comprising:  an image data input configured to receive image data of a biological sample (in the Automated mitosis detection, the histological images with different channels of color space dataset is provided to the candidate detection and candidate classification below in figure.1); and a processing unit comprising a detector and a classifier (see annotated Fig.1; candidate detection and candidate classification)

    PNG
    media_image1.png
    450
    678
    media_image1.png
    Greyscale

Figure .1
Wherein the detector is an interest point detector configured to detect objects of interest (see annotated Fig.1  above) in the sample by a detection in the image data of at least one predetermined object feature; the detected objects of interests being candidate objects, (see Fig.2, page. 3 Col.1 line 3-13; “In the first stage, we perform detection of candidate mitosis”) wherein the candidate objects comprise true positives, false positives and possible false positives (see page 5, col. 2, line 8+; “the metrics used to evaluate the mitosis detection of each method include: number of true positive (TP), number of false positive (FP), number of false negative (FN)……”), wherein the true positives relates to the candidate objects that are identified correctly as true objects of interest when compared to a ground truth (see Fig.4, Table 1) and wherein the false positives relates to -4-ZUO et al. -- Appln. No.: Not Yet Assigned the candidate objects that are identified as false objects of interest when compared to the ground truth (see Fig.4, Table 1, and page 5 Col. 2 line 8-13), and wherein the possible false positives relate to the candidate objects that may not yet be considered the false positives because their identifications by the detector results from an intermediate analysis of an algorithm and may not be considered final when compared to the ground truth for false positives (page. 3. Col .1 line 2-23, teaches, a detector comes into decision with respect to the candidate mitosis regions, and select those having better distinction of mitosis regions from others, this indicates to include possible non-mitosis which implies “possible false positives”, then classifier applied only at the necessary regions in each candidate spots to classify if it is mitosis or non-mitosis; page. 5 Col 1 line 39-Col.2 line 1-5 also teaches, the amount of detected mitosis candidates (true positive) which later confirmed to include “possible false positives’’ when compared to the ground truth), wherein classifier is configured to classify the possible false positives as the false positives or as the true positives, (see Fig. $, page.6; “candidate classification image”), wherein the classifying is a trained classifying comprising a model trained on the false positives (see page.5 Col. 2 line 17-20 dataset has been used to train the classifier and the classifier lean toward “non-mitosis” which implied false positive also indicated that the result was high number of false positives); wherein the detecting is provided with higher sensitivity and/or with higher speed than the classifying; and wherein the classifying is configured with higher specificity than the detecting (see page.2 Col.2 line 33-39; “They performed mitosis detection ata higher resolution and resulted in more than 70% sensitivity and 80% specificity.”)  such that false positives are rejected, while true positives are kept in the classifying (see Table 1, page. 5 Col.2 line 20+; the classification phase provide very few false positive and not so many true positives, it implies the teaching in the claim). 
Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Humayun further teaches the model is trained on the false positives from the detector (see page.5 Col. 2 line 17-20; “when we used this dataset for training the classifier, then most of the classifiers are biased toward non-mitosis”).
Regarding claim 6, Humayun teaches, (see Abstract, and annotated Fig. 1 above) a method for detecting predetermined biological features in digital imaging, a) receiving image data of a biological sample; (the histological images with different channels of color space dataset is provided to the candidate detection and candidate classification, see in annotated Fig.1 above)  b) detecting objects of interest in the sample by a detection in the image data of at least one predetermined object feature, the detected objects of interest being candidate objects (see page.3 Col.1 line 3-13, and Figure.2),  wherein the candidate objects comprise true positives, false positives and possible false positives, wherein the true positives relate to the candidate objects that are identified correctly as true objects of interest when compared to a ground truth and wherein the false positives relate to the -4-ZUO et al. -- Appln. No.: Not Yet Assignedcandidate objects that are identified as false objects of interest when compared to the ground truth (see page.5 Col. 2 line 8-13, Figure. 4 and Table. 1), and wherein the possible false positives relate to the candidate objects that may not yet be considered the false positives because their identifications by the detector results from an intermediate analysis of an algorithm and may not be considered final when compared to the ground truth for the false positives (page. 3. Col .1 line 2-23, teaches, a detector comes into decision with respect to the candidate mitosis regions, and select those having better distinction of mitosis regions from others, this indicates to include possible non-mitosis which implies “possible false positives”, then classifier applied only at the necessary regions in each candidate spots to classify if it is mitosis or non-mitosis; page. 5 Col 1 line 39-Col.2 line 1-5 also teaches, the amount of detected mitosis candidates (true positive) which later confirmed to include “possible false positives’’ when compared to the ground truth) and c) classifying the possible false positives as the false positives or as the true positives (see page.6 Figure 4); wherein the classifying is a trained classifying comprising a model trained on the false positives (see page.5 Col. 2 line 17-20 dataset has been used to train the classifier and the classifier lean toward “non-mitosis” which implied false positive also indicated that the result was high number of false positives); wherein the detecting is provided with higher sensitivity and/or with higher speed than the classifying; and wherein the classifying is configured with higher specificity than the detecting (see page.2 Col.2 line 33-39)  such that false positives are rejected, while true positives are kept in the classifying (see Table 1, page. 5 Col.2 line 20+; the classification phase provide very few false positive and not so many true positives, it implies the teaching in the claim). 
Regarding claim 10, the rejection of claim 6 is incorporated herein. 
Humayun further teaches wherein the classifying applies the model (see page.5 Col. 2 line 17-20) to verify the objects of interest detected by the first step (see page. 3 Col. 1 line17-19 it teaches, the classifier comes to classify after the detection in first stage).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2,3,5,7,8,9,11,12,14,15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Humayun as applied to claims 1 and 6 above, and further in view of Cosatto (US Pub. No. 2009/00297007 cited in IDS dated 10/21/2019).

Regarding claim 2, the rejection of claim 1 is incorporated herein.  Humayun fails to teach as further recited in claim 2, however, Cosatto teaches the processing unit is configured to de-select the classified false positives (see para [0024]; “In step 24, the "bad" nuclei outlines are discarded. Thus, for each region of interest (ROI) of a given biopsy image, we now have a set of nuclei for which a precise outline has been found and have simply discarded the nuclei outlines that were classified by the classifier as spurious”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching by Cosatto in order the remaining good nuclei outlines used to compute nuclei grading and diagnose the biopsy image for cancer using nuclei grading (see para [0024]).
Regarding claim 3, the rejection of claim 1 is incorporated herein. 
 Cosatto in the combination further teaches wherein a resolution level at which the classifier is configured to operate is higher than a resolution level at which the detector is configured to operate (see para [0029] and annotated Fig. 3 below; “Referring still to FIG. 3, a tissue extractor 34 comprising a succession of filters 34.1-34.3 are then applied to the images of the tissue samples at different resolutions, to progressively "zoom-in" on regions-of-interest (ROI) in the images”). 
Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Cosatto in the combination further teaches a medical imaging system (see para [0001]), comprising: a tissue probe scanner device (see Fig. 3: scanner 32, see also para [0028]; “digitally imaged using, for example and not limitation, a scanner 32 or a microscope equipped with a camera”), configured to scan biological samples and to provide the image data of the biological sample of the scanned biological samples to the image data input (see annotated Fig.3, element “Tissue extractor” below).
    PNG
    media_image2.png
    595
    655
    media_image2.png
    Greyscale

Regarding claim 7, the rejection analysis of claim 2 is equally applicable here.
Regarding claim 8, the rejection analysis of claim 3 is equally applicable here.
Regarding claim 9, the rejection of claim 6 is incorporated herein. 
Cosatto in the combination further teaches wherein a complete image is composed of a predefined number of image tiles, and wherein the detecting in step b) is performed on the image tiles (see annotated Fig. 3 above). 
Regarding claim 11, the rejection of claim 6 is incorporated herein. 
Cosatto in the combination further teaches wherein in step b), the detecting is achieved by applying an interest point detecting to detect candidate locations of lymphocytes as the objects of interest (see para [0019 -0020]; Features that capture texture within the outline are useful for differentiating between a normal nucleus and, for example, clumps of nuclei or a bad outline encompassing surrounding stroma”…..” In addition, the areas of normal nuclei must lie within a certain range: if their areas are too small, then they are lymphocytes, plasma cells or fragments of nuclei; if their areas are too large, they are likely to be clumps of nuclei”). 
Regarding claim 12, the rejection of claim 6 is incorporated herein.
Humayun in the combination further teaches the detecting is using a SIFT-based detector algorithm (see P. 3 Col.1 line 13-18 ;).  Also, Cosatto in the combination further teaches the classifying is using a pixel-based classifier (see para [0016]; “If a convolutional neural network (CNN) is used for this classification, the image pixel values are entered and the CNN develops the feature extractors automatically”). 


Regarding claim 14 the rejection of claim 6 is incorporated herein.
Cosatto in the combination further teaches a biological specimen are provide on a glass slide (see annotate Figure. 3, element 31 above) biological specimen are acquired (see para [0028 line1-7]; “Image Preprocessing: Several tissue or biopsy samples may be arranged on a substrate, such as a glass slide 31”), and the image data is composed of the plurality of image tiles, a plurality of image tiles of the biological specimen are acquired and the image data is composed of the plurality of image tiles (see annotate Figure. 3 above) 
Regarding claim 15, Humayun in the combination teaches a) receiving image data of a biological sample; (the histological images with different channels of color space dataset is provided to the candidate detection and candidate classification, see in annotated Fig.1 above)  b) detecting objects of interest in the sample by a detection in the image data of at least one predetermined object feature, the detected objects of interest being candidate objects (see page.3 Col.1 line 3-13, and Figure.2),  wherein the candidate objects comprise true positives, false positives and possible false positives, wherein the true positives relate to the candidate objects that are identified correctly as true objects of interest when compared to a ground truth and wherein the false positives relate to the -4-ZUO et al. -- Appln. No.: Not Yet Assignedcandidate objects that are identified as false objects of interest when compared to the ground truth (see page.5 Col. 2 line 8-13, Figure. 4 and Table. 1), and wherein the possible false positives relate to the candidate objects that may not yet be considered the false positives because their identifications by the detector results from an intermediate analysis of an algorithm and may not be considered final when compared to the ground truth for the false positives (page. 3. Col .1 line 2-23, teaches, a detector comes into decision with respect to the candidate mitosis regions, and select those having better distinction of mitosis regions from others, this indicates to include possible non-mitosis which implies “possible false positives”, then classifier applied only at the necessary regions in each candidate spots to classify if it is mitosis or non-mitosis; page. 5 Col 1 line 39-Col.2 line 1-5 also teaches, the amount of detected mitosis candidates (true positive) which later confirmed to include “possible false positives’’ when compared to the ground truth) and c) classifying the possible false positives as the false positives or as the true positives (see page.6 Figure 4); wherein the classifying is a trained classifying comprising a model trained on the false positives (see page.5 Col. 2 line 17-20 dataset has been used to train the classifier and the classifier lean toward “non-mitosis” which implied false positive also indicated that the result was high number of false positives); wherein the detecting is provided with higher sensitivity and/or with higher speed than the classifying; and wherein the classifying is configured with higher specificity than the detecting (see page.2 Col.2 line 33-39)  such that false positives are rejected, while true positives are kept in the classifying (see Table 1, page. 5 Col.2 line 20+; the classification phase provide very few false positive and not so many true positives, it implies the teaching in the claim). However, Humayun is silent concerning a computer program medium having a program element stored thereon when being executed by a processing unit coupled to or included in an apparatus. 
Cosatto teaches a computer program medium having a program element stored thereon when being executed by a processing unit coupled to or included in an apparatus (see para [0035]: “a display device or monitor for displaying operations associated with the learning machine and one or more memory mediums on which one or more computer programs or software components may be stored. For example, one or more software programs which are executable to perform the methods described herein may be stored in the memory medium”). 
Regarding claims 17, the rejection analysis of claim 2 is equally applicable here. 	Regarding claims 18, the rejection analysis of claim 3 is equally applicable here.
Regarding claims 19, the rejection analysis of claim 9 is equally applicable here.
Regarding claims 20, the rejection of claim 15 is incorporated herein. 
Humayun in the combination further teaches the classifying applies the model (see page.5 Col. 2 line 17-20) to verify the objects of interest detected by the first step (see page. 3 Col. 1 line17-19 it teaches, the classifier comes to classify after the detection in first stage).
Regarding claims 21, the rejection of claim 15 is incorporated herein.
Humayun in the combination further teaches the detecting is using a SIFT-based detector algorithm (see P. 3 Col.1 line 13-18 ;). Also, Cosatto teaches the classifying is using a pixel-based classifier (see para [0016]; “If a convolutional neural network (CNN) is used for this classification, the image pixel values are entered and the CNN develops the feature extractors automatically”). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 20040141638 A1) to Acar et al. which discloses A method to detect and classify a structure of interest in a medical image is provided to enable high specificity without sacrificing the sensitivity of detection
(US 20100158340 A1) to Sathyanarayana which discloses a multi-stage classifier to the image data set to identify a distinctive region, the sensitivity of the first component classifier is relatively higher than the sensitivity of the second classifier and the specificity of the second classifier is relatively higher than the specificity of the first classifier. Sensitivity refers to the ability of the classifier to detect the distinctive region when it is present, while specificity refers to the ability of the classifier
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475.  The examiner can normally be reached on Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668                                                                                                                                                                                            
/VU LE/            Supervisory Patent Examiner, Art Unit 2668